

116 HR 8193 IH: Supporting Survivors of Sexual Harassment in Schools Act of 2020
U.S. House of Representatives
2020-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8193IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2020Ms. Meng (for herself, Ms. Escobar, Ms. Norton, Mr. Casten of Illinois, Ms. Lee of California, Mr. Serrano, Mr. Kennedy, Mrs. Napolitano, Mr. Cuellar, Mr. García of Illinois, Ms. Kuster of New Hampshire, Mr. Suozzi, Mr. Cooper, Mr. Hastings, Mr. Lynch, Mr. Khanna, Mrs. Lawrence, Mr. Carson of Indiana, Ms. Frankel, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require the Secretary of Education to ensure that local educational agencies establish full-time title IX coordinators to improve oversight, data collection on sexual harassment, student survivor support, and for other purposes.1.Short titleThis Act may be cited as the Supporting Survivors of Sexual Harassment in Schools Act of 2020.2.FindingsThe Congress finds the following:(1)Title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) (in this Act referred to as title IX) mandates that no individual in the United States shall be excluded on the basis of sex from participation in, be denied the benefits of, or be subjected to discrimination under any education program or activity that receives Federal financial assistance.(2)Although title IX protects against sexual and sex-based harassment and violence, sexual assaults in K–12 schools and institutions of higher education remain a pervasive problem.(3)Peer sexual harassment is a significant social problem with consequences for both students and schools. Four out of 5 students report experiencing sexual harassment. These experiences have been linked to poor psychological health and academic withdrawal.(4)Many school districts have only a part-time, single title IX coordinator at the local educational agency level to oversee principals, school-site specific title IX coordinators, staff, and the safety of thousands of students.(5)Although educational institutions have a legal responsibility to enforce, monitor, and respond to sexual harassment and assault, far more students experience sexual harassment than schools report.3.DefinitionsIn this Act:(1)SecretaryThe term Secretary means the Secretary of Education.(2)Full-time local educational agency title IX coordinatorThe term full-time local educational agency title IX coordinator means an individual who is acting as an employee of the local educational agency, or who is paid by an entity contracting with the local educational agency and acting on behalf of the local educational agency—(A)with an average work period of 40 hours per week, 160 hours per month, or full time as defined by State regulations; and(B)accountable to fulfill the title IX coordinator requirements under Federal, State, and local laws and policy.(3)Title IX coordinatorThe term title IX coordinator means a responsible employee, as described in section 106.8(a) of title 34, Code of Federal Regulations, designated to coordinate efforts under title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.).(4)Local educational agencyThe term local educational agency has the meaning given the term in section 8101(30) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(30)).(5)Sexual harassmentThe term sexual harassment means any unwelcome conduct of a sexual nature, regardless of whether it is direct or indirect, or verbal or nonverbal (including conduct that is undertaken in whole or in part, through the use of electronic messaging services, commercial mobile services, electronic communications, or other technology), that unreasonably alters an individual’s terms, conditions, benefits, or privileges of an educational program or activity, including by creating an intimidating, hostile, or offensive environment, which takes the form of—(A)a sexual advance;(B) a request for sexual favors;(C) a sexual act, where such submission is made either explicitly or implicitly a term or condition of a program or activity at a school or school activity, regardless of a student’s submission to or rejection of such sexual act;(D) a sexual act, where such submission or rejection is used as the basis for a decision affecting a term or condition of a program or activity at a school or school activity, regardless of a student’s submission to or rejection of such sexual act;(E) other conduct of a sexual nature; or(F) domestic violence, intimate partner violence (dating violence), and sex-based stalking.4.PurposesThe purposes of this Act are to—(1)support local educational agencies to ensure that title IX coordinators at the local educational agency level and at the school level have the support to fully carry out their roles and responsibilities;(2)identify that sexual harassment, including stalking and dating violence, is a pervasive problem in K–12 schools and requires increased attention;(3)protect students, teachers, and administrative staff from inconsistent policies and protocol;(4)identify, implement, and disseminate best practices for reducing and preventing sex discrimination in K–12 schools;(5)increase safety standards in schools to ensure that sexual harassment does not compromise students’ access to education;(6)collect data on prevalence, impact of, and response to sexual harassment in education; and(7)protect students who come forward to report sexual harassment.5.Support for title IX coordinators; collection of data(a)Issuance of RulesThe Secretary shall issue rules necessary to ensure that there is not less than 1 full-time title IX coordinator for each local educational agency that receives funds under title V of the Elementary and Secondary Education Act of 1965 and that serves 10,000 or more students.(b)Civil rights data collectionThe Secretary shall collect and publish within the Civil Rights Data Collection, in addition to data already collected and in accordance to Family Educational Rights and Privacy Act (FERPA)—(1)the full-time and part-time employment of title IX coordinators for each local educational agency; and(2)specific data under Offenses: Sexual Violence, cross-tabulated and disaggregated by sex, disability, and race, color, or nationality—(A)number of reported incidents of sexual harassment, dating violence, stalking, rape, attempted rape, and sexual assault (other than rape), that alleged to have occurred at the school or school activity, committed by a student;(B)number of reported incidents of sexual harassment, dating violence, stalking, rape, attempted rape, and sexual assault (other than rape), that alleged to have occurred at the school or school activity, committed by a school staff member;(C)number of reports of sexual harassment, dating violence, stalking, rape, attempted rape, and sexual assault (other than rape) committed by a student that resulted in a finding that a student was responsible for the offense or not responsible for the offense;(D)number of reports of sexual harassment, dating violence, stalking, rape, attempted rape, and sexual assault (other than rape), against a school staff member that were followed by a resignation or retirement prior to final discipline or termination;(E)number of reports of sexual harassment, dating violence, stalking, rape, attempted rape, and sexual assault (other than rape), that occurred at the school or school activity, against a school staff member that were followed by a determination that the school staff member was responsible or not responsible for the offense;(F)number of reports of sexual harassment, dating violence, stalking, rape, attempted rape, and sexual assault (other than rape), that occurred at the school or school activity, against a school staff member that had a determination that remained pending;(G)number of reports of sexual harassment, dating violence, stalking, rape, attempted rape, and sexual assault (other than rape), that occurred at the school or school activity, against a school staff member that were followed by a duty reassignment prior to final discipline or termination;(H)the median length of the complaint process from the filing of a report, to the end of the appeals process; and(I)the number of students who took leaves of absences, transferred schools, or dropped out within a year after reporting sexual harassment, dating violence, stalking, rape, attempted rape, and sexual assault (other than rape) to the school.(c)Climate surveys(1)Beginning 18 months after the date of enactment of the Supporting Survivors of Sexual Harassment in Schools Act, the full-time local educational agency title IX coordinator shall develop and collect anonymous climate survey data based on paragraph (2), cross-tabulated and disaggregated by sex (including sexual orientation, gender identity, and pregnancy), disability, and race, color or national origin, in accordance to Family Educational Rights and Privacy Act (FERPA) and except in circumstances where small population sizes would mean collection of this data compromises anonymity, from each school community, including students, parents, and staff, and conducted not later than one year after such date of enactment, and conducted, reviewed, and updated annually.(2)The full-time local educational agency title IX coordinator shall collect and submit to the Department anonymous climate survey data cross-tabulated and disaggregated by sex (including sexual orientation, gender identity, and pregnancy), disability, and race, color or national origin, in accordance to Family Educational Rights and Privacy Act (FERPA) and except in circumstances where small population sizes would mean collection of this data compromises anonymity, that includes—(A)the reported incidence and prevalence of experiences of sexual harassment, sexual violence, dating violence, domestic violence, and stalking;(B)the rate in which the perpetrator was a student, staff, or teacher and other contextual factors;(C)whether students report that they know about institutional policies and procedures, such as the identity of the title IX coordinator, the location of title IX resources, including resources on sexual harassment, gender-based harassment and violence, and definitions of sexual misconduct;(D)if students indicate they have reported gender-based harassment and violence, the role of the people to whom they reported;(E)types of disciplinary action and the rate of disciplinary action taken against the complainant and/or the respondent related to the report of gender-based harassment;(F)the types of accommodations and supports students who indicate they have reported gender-based harassment report having received, such as counseling, medical services, or class scheduling changes;(G)any reported short-term or long-term impacts on physical or mental health from students who have experienced gender-based violence or harassment;(H)the frequency at which complainants request to drop classes, take a leave of absence from school, or leave the institution permanently;(I)school community members’ attitudes toward gender-based violence and harassment, including individuals’ willingness to intervene as a bystander; and(J)school community members’ perception of campus safety and confidence in the institution’s ability to appropriately address gender-based violence and harassment.(d)GuidanceThe Secretary must provide guidance to LEAs and full-time local educational agency title IX coordinators on how to implement the climate survey.(e)ReportThe Department must publish an annual report on climate survey data findings from subsection (b) on the Department website. The annual report shall include national, State, and district-level data, cross-tabulated and disaggregated by sex (including sexual orientation, gender identity, and pregnancy), disability, race, color, or national origin in accordance to Family Educational Rights and Privacy Act (FERPA), on the following:(1)The incidence and prevalence of sexual harassment, sexual violence, dating violence, domestic violence, and stalking.(2)The rate of incidences of when the perpetrator was a student and other contextual factors, such as whether force, incapacitation, or coercion was involved.(3)The percentage of students who know about institutional policies and procedures, such as the identity of the title IX coordinator, the location of title IX resources, and definitions of sexual misconduct.(4)The type of roles of the people to whom incidences of sexual harassment were most commonly reported.(5)The types and prevalence of accommodations and supports provided to survivors, such as counseling, medical services, or class scheduling changes.(6)The estimated cost and/or impact of violence on survivors, such as costs associated with counseling, medical services, or class scheduling changes.(7)The frequency at which complainants request to drop classes, take a leave of absence from school, or leave the institution permanently.(8)Types of long-term impacts on the survivor’s health, such as disabilities that may have resulted from experiencing gender-based violence or harassment.(9)School community attitudes toward gender-based violence and harassment, including individuals’ willingness to intervene as a bystander.(10)School community members’ perception of campus safety and confidence in the institution’s ability to appropriately address gender-based violence and harassment.(f)Best practicesIn addition to the data listed in subsection (e), the report shall include information on best practices.6.Disclosure and use of dataThe Secretary shall make the data described in section 6 for each year publicly available on the website of the Department of Education and through any other appropriate method, in a timely and user-friendly manner, and accessible and usable by individuals with disabilities.7.Support for student survivors(a)NotificationThe Secretary shall require school-level title IX coordinators and school administrators, upon becoming aware of sexual harassment, to notify the complainant in writing and orally, about available assistance to support the complainant of sexual harassment and ensure their continued and equal access to education, regardless of the location of the harassment, including—(1)academic adjustment or other accommodations, such as adapting course schedules, assignments, or tests, issuing no-contact orders, or taking other measures to separate the complainant and the respondent that minimize the burden on the complainant;(2)information about and access to support services for the complainant, such as counseling, mental health and other health services, and disability accommodations;(3)providing increased monitoring or supervision at locations or activities where the misconduct occurred or may have occurred; and(4)reasonable accommodations for complainants and respondents with disabilities, consistent with laws that protect students with disabilities, including Section 504 of the Rehabilitation Act of 1973 (Section 504), the Americans with Disabilities Act (ADA), and the Individuals with Disabilities Education Act (IDEA).(b)GuidanceWorking in collaboration with the full-time coordinator, the local educational agency title IX must issue guidance to schools, students, and parents (including guardians) to explicitly protect students from punishment or retaliation when making reports of sexual harassment. Such guidance must apply to all reports of harassment, including in the context of a same-sex relationship or encounter, and ensure that for all reports of sexual harassment—(1)the school will not take disciplinary action against individuals, including witnesses, disclosing code-of-conduct offenses that are related to the assault, including, but not limited to, the use of intoxicating substances occurring at or around the time of a reported incident, reasonable actions taken to defend against harassment, or actions taken to avoid seeing the respondent at school;(2)if a school’s code-of-conduct prohibits sexual activity (or certain forms of sexual activity), the school will not take disciplinary action against individuals disclosing in good faith (including witnesses) non-harassing sexual activity related to the reported incident, or for other non-harassing sexual activity discovered during an investigation into the reported incident; and(3)the full-time local educational agency title IX coordinator shall review disciplinary actions related to a complaint of harassment to ensure that disciplinary action was not taken against a complainant for engaging in action taken as a result of the sexual harassment.8.Rule of constructionNothing in this Act shall be construed—(1)to modify any provision of title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.); or(2)to affect the enforcement of such title by the Department of Education, the Department of Justice, or any other Federal entity.